In the

United States Court of Appeals
               For the Seventh Circuit

Nos. 08-4254, 09-1030

JOSEPH K AMELGARD ,
                               Plaintiff-Appellant/Cross-Appellee,

                                  v.

JERZY M ACURA ,
                            Defendant-Appellee/Cross-Appellant.


            Appeals from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 08 C 03211—Suzanne B. Conlon, Judge.



   A RGUED S EPTEMBER 15, 2009—D ECIDED O CTOBER 23, 2009




  Before P OSNER, FLAUM, and R OVNER, Circuit Judges.
  P OSNER, Circuit Judge. The plaintiff, a bariatric surgeon
who lives and practices in New Jersey, brought this
diversity suit in the federal district court in Chicago. He
claims to have been defamed by the defendant, another
bariatric surgeon, who practices in New York. The district
judge dismissed the suit without prejudice, on the
ground that venue in Chicago was improper, and the
2                                       Nos. 08-4254, 09-1030

plaintiff appeals. The defendant cross-appeals, claiming
that the dismissal of the suit should have been
with prejudice because the suit is time-barred. The cross-
appeal is proper—and the plaintiff’s challenge to it and his
request for sanctions for the filing of the cross-appeal
is frivolous and itself sanctionable—because it seeks relief
beyond what the defendant obtained from the district
court. Greenlaw v. United States, 128 S. Ct. 2559, 2564 (2008);
Stone Container Corp. v. Hartford Steam Boiler Inspection &
Ins. Co., 165 F.3d 1157, 1159 (7th Cir. 1999); Abbs v. Sullivan,
963 F.2d 918, 924 (7th Cir. 1992).
  The plaintiff had testified against the defendant in a
malpractice suit in New York, and the defendant had
retaliated—according to the plaintiff’s complaint—by
mailing a defamatory letter on or about March 1, 2006, to
the American College of Surgeons, which is located in
Chicago. The defendant had on that day mailed what the
plaintiff believes to be an identical or nearly identical
letter of complaint about the plaintiff’s testimony to the
American Society of Bariatric Surgeons (now the American
Society for Metabolic and Bariatric Surgery), in Florida.
That letter is in the record, but the letter to the American
College of Surgeons (if there is such a letter) is not, and the
plaintiff has seen neither the original nor a copy. On
April 5, however, he received a letter from an official of
the American College of Surgeons, notifying him that the
College had received a complaint about his testimony
as an expert witness in the New York malpractice suit
against the defendant. But the letter did not identify the
complainant.
Nos. 08-4254, 09-1030                                       3

  The College’s disciplinary committee assigned three
bariatric surgeons to investigate the complaint. In October
the College sent the plaintiff a letter charging him with
unprofessional conduct. But in March of the following
year, after he had informed the College that the
defendant had been sued for malpractice 30 times, the
College wrote the plaintiff that its disciplinary committee
had “voted to take no further action with regard to this
matter.”
  The plaintiff claims not to have known that the defen-
dant was the source of complaints against him until June
13, 2007, when at a convention in California a bariatric
surgeon told him about the Florida letter. After that
he put two and two together and concluded that the
defendant must have been the author of the complaint to
the College. His previous ignorance of the putative source
of the complaint is a little hard to credit, since the College
had told him that the complaint concerned his conduct in
the malpractice suit against the defendant. But we’ll
assume it’s true—it has to be, or his goose is cooked,
because he didn’t file this suit until June 3, 2008. That was
more than a year after the alleged defamation by the two
letters but just under a year after the conversation in
California; and the Illinois statute of limitations, which the
plaintiff contends is applicable to his suit (the defendant
disagrees, and their disagreement is the principal issue in
the appeals), requires that a suit for defamation be brought
within a year of the “publication” of the defamatory
statement, 735 ILCS 5/13-201; Davis v. Cook County, 534
F.3d 650, 654 (7th Cir. 2008)—unless the plaintiff could not
have discovered the defamation within that period. Tom
4                                       Nos. 08-4254, 09-1030

Olesker’s Exciting World of Fashion, Inc. v. Dun & Bradstreet,
Inc., 334 N.E.2d 160, 164 (Ill. 1975); Goodman v. Harbor
Market, Ltd., 663 N.E.2d 13, 17-18 n. 3 (Ill. App. 1996);
Schweihs v. Burdick, 96 F.3d 917, 920 (7th Cir. 1996)
(Illinois law).
  We begin our analysis with the issue of the missing letter
to the American College of Surgeons. To proceed in a
libel suit without the statement that is alleged to be
defamatory is unconventional, though there are a few
such cases. Trail v. Boys & Girls Clubs of Northwest Indiana,
845 N.E.2d 130, 137-38 (Ind. 2006), for example, was a
libel suit by a disgruntled former employee against his
supervisors complaining about a biased report that cast
him in a negative light. He had not seen the report, and the
court ordered the suit dismissed, explaining that “without
the statement . . . the court cannot actually determine if
the statement is legally defamatory.” We haven’t found a
case in which such a suit was successful, but we don’t
think there is or should be an absolute rule that without
the corpus delicti, as it were, a libel suit must fail. The
allegedly libelous document might have disappeared
through no fault of the plaintiff and there might be evi-
dence of its existence and contents, such as testimony by
persons who had read it—just as key evidence in a slander
case, because slander is oral, is the testimony of persons
who heard it. Robinson v. Lescrenier, 721 F.2d 1101, 1104 (7th
Cir. 1983); Simon v. Shearson Lehman Brothers, Inc., 895 F.2d
1304, 1309 (11th Cir. 1990); Gasbarra v. Park-Ohio, Inc., 382
F. Supp. 399, 403 (N.D. Ill. 1974); Israel Travel Advisory
Service Inc. v. Israel Identity Tours, Inc., No. 92-C-2379, 1994
Nos. 08-4254, 09-1030                                         5

WL 30984 (N.D. Ill. Jan. 28, 1994), affirmed, 61 F.3d 1250
(7th Cir. 1995).
   The plaintiff argues that he asked the College for the
letter and the College wouldn’t give it to him—indeed,
would neither admit nor deny the existence of such a letter.
He had joined the College as a defendant; and in its
motion to dismiss (which was granted), the College argued
that if there was such a letter it was privileged by
the Illinois Medical Studies Act, 735 ILCS 5/8-2101 (“all
information, interviews, reports, statements, memoranda,
recommendations, letters of reference or other third party
confidential assessments of a health care practitioner’s
professional competence, or other data of . . . the Illinois
State Medical Society, [or] allied medical societies . . . used
in the course of internal quality control . . . for improving
patient care . . . shall be privileged [and] strictly confiden-
tial”); Jenkins v. Wu, 468 N.E.2d 1162, 1168-69 (Ill. 1984); cf.
Austin v. American Association of Neurological Surgeons, 253
F.3d 967, 974 (7th Cir. 2001) (Illinois law); by the status of
the College as a quasi-judicial body, Illinois College of
Optometry v. Labombarda, 910 F. Supp. 431, 432-34 (N.D. Ill.
1996); and by the common law privilege for a communica-
tion that the defendant had a duty to make and did
not disseminate any further than necessary. Kuwik v.
Starmark Star Marketing & Administration, Inc., 619 N.E.2d
129, 132–35 (Ill. 1993); In re Himmel, 533 N.E.2d 790 (Ill.
1988); Smock v. Nolan, 361 F.3d 367, 372 (7th Cir. 2004)
(Illinois law); J.D. Edwards & Co. v. Podany, 168 F.3d 1020,
1022 (7th Cir. 1999) (same); Jones v. Western & Southern
Life Ins. Co., 91 F.3d 1032, 1035 (7th Cir. 1996) (same).
A professional, including a doctor (see American Medical
6                                       Nos. 08-4254, 09-1030

Association, Code of Medical Ethics, Opinion 9.031 (“Report-
ing Impaired, Incompetent, or Unethical Colleagues”),
June 2004, www.ama-assn.org/ama/pub/physician-
resources/medical-ethics/code-medical-eth-
ics/opinion9031.shtml (visited Oct. 4, 2009)), has a duty to
notify the proper public or private authorities of unprofes-
sional conduct, which he observes, by a fellow profes-
sional.
  The plaintiff made no effort to obtain the supposed letter
to the American College of Surgeons by compulsory
process and seems to have had no plans to do so. As we’ll
see, he apparently did not realize that he could obtain it,
however unwilling the College was to divulge it, by
subpoena under Rule 45 of the civil rules unless the
College prevailed on one of its claims of privilege.
  In light of the plaintiff’s failure to obtain the letter, the
claim based on it is probably going nowhere even if
the letter exists and is not privileged. Indeed the claim may
have been dismissed already—and on the merits, rather
than for improper venue. The district judge termed the
plaintiff’s assertion that he could not identify the alleged
defamatory statement made by the defendant because
“this information is solely in [the College’s possession]
meritless, given his discovery rights.” Later the judge
described the plaintiff’s complaint as “insufficient to the
extent Kamelgard claims Macura made unidentified
defamatory statements to . . . American College of Sur-
geons” and therefore “there presently appears to be no
venue in this court for Kamelgard’s claims against Macura.
Unless Kamelgard remedies this situation within 10 days,
his entire complaint shall be dismissed without prejudice
Nos. 08-4254, 09-1030                                        7

for lack of venue.” Presumably the judge thought that if
the plaintiff couldn’t obtain the letter on which he based
his claim against the College of Surgeons, the claim had
no merit and therefore Illinois (where the College’s head-
quarters are located) had no connection to the suit: a New
Jersey resident would be suing in Illinois a New York
resident over a letter mailed to Florida from New York
(presumably—but certainly not from Illinois).
   When the judge turned down a request by the plaintiff to
clarify what she meant by “discovery rights,” the plaintiff’s
lawyer moved to take deposition testimony under Rule 27
of the civil rules. The judge referred the motion to a
magistrate judge, who held a hearing at which he ex-
pressed bafflement at the plaintiff’s invocation of that rule,
which governs depositions taken before suit (to preserve
evidence) or pending appeal, neither being a concern
pertinent to this case. He asked why the plaintiff wasn’t
proceeding under Rule 45, which governs subpoenas. The
plaintiff’s lawyer was unacquainted with that rule and, it
soon became clear, was in any event not seeking produc-
tion of the letter, which he could have done (subject to a
defense of privilege, Fed. R. Civ. P. 45(c)(3)(A)(iii)) by
serving a subpoena duces tecum on the College. Fed. R.
Civ. P. 26(b)(1), 45; Gotham Holdings, LP v. Health Grades,
Inc., No. 09-2377, 2009 WL 2809386 (7th Cir. Sept. 3, 2009);
Capital Co. v. Fox, 85 F.2d 97, 100-01 (2d Cir. 1936) (L. Hand,
J.). Instead he wanted to depose the bariatric surgeon
who had told him in June 2007 in California about the
investigation by the College and the defendant’s letter to
the American Society of Bariatric Surgeons.
8                                       Nos. 08-4254, 09-1030

  The magistrate judge noted that the plaintiff’s lawyer
had withdrawn his motion to proceed under Rule 27, and
suggested that he proceed under Rule 45 to obtain the
letter, but he did not do so. It seems that he may not know
how to use compulsory process to obtain a document
from a third party for use in a proceeding in a federal
court.
  The district judge seems to have considered the failure to
obtain the letter that the plaintiff thinks is in the College’s
possession fatal to his claim that the letter defamed him.
For remember that she had said that if he didn’t “identify”
the defamatory statements that he claimed the defendant
had made to the College, she would dismiss the case for
improper venue, since, as we said, without defamatory
statements to the College, Illinois has no connection to the
suit. He never did “identify” the statements, and while the
dismissal of the suit was without prejudice, probably that
was only because the claim against the defendant for
defamation by means of the mailing to Florida was still
alive when the judge ruled, though that claim was aban-
doned, both in the defendant’s reply brief in this court and
by his lawyer at the oral argument, for reasons explained
later in this opinion.
  The most natural interpretation of the district judge’s
series of orders is thus that the plaintiff having failed
even to attempt by use of process to obtain information
that the judge thought vital to his claim of having been
defamed in Illinois, that claim was dismissed under
Rule 12(b)(6) (failure to state a claim), leaving just the
claim based on the letter to Florida, which did not support
venue in Illinois. A dismissal for failure to state a claim is
Nos. 08-4254, 09-1030                                        9

a dismissal on the merits, Fed. R. Civ. P. 41(b), unless the
dismissal order states otherwise; and a dismissal on the
merits is normally with prejudice and thus a bar to
relitigation. Federated Department Stores, Inc. v. Moitie, 452
U.S. 394, 399 n. 3 (1981); Waypoint Aviation Services Inc. v.
Sandel Avionics, Inc., 469 F.3d 1071, 1073 (7th Cir. 2006);
9 Charles A. Wright & Arthur R. Miller, Federal Practice
and Procedure § 2373, pp. 739-42 (3d ed. 2008). The usual
exception is where the court gives the plaintiff
an opportunity to cure the defect in his complaint by
filing an amended complaint. Kaplan v. Shure Brothers, Inc.,
266 F.3d 598, 601 (7th Cir. 2001); Bastian v. Petren Resources
Corp., 892 F.2d 680, 682 (7th Cir. 1990); McLean v. United
States, 566 F.3d 391, 400 (4th Cir. 2009). The judge had
already given the plaintiff an opportunity to cure the
defect (the absence of the letter or its contents), and the
plaintiff’s lawyer had flubbed it.
   We are supported in our interpretation of the district
judge’s actions by the fact that unless she intended
to dismiss the claim arising from the supposed letter on
the merits, her ruling on venue would not make sense. For
if that claim were viable, Illinois would be as good a venue
for litigating it as anywhere, since the parties are residents
of two different states and one of the alleged defamatory
statements on which the suit is based was made in Illinois
and the other in a fourth state, Florida. See 28 U.S.C.
§ 1391(a)(2); Askew v. Sheriff of Cook County, 568 F.3d 632,
636 (7th Cir. 2009); Reliance Ins. Co. v. Polyvision Corp., 474
F.3d 54, 59 (2d Cir. 2007); Uffner v. La Reunion Francaise,
S.A., 244 F.3d 38, 43 (1st Cir. 2001); 14D Charles A. Wright,
10                                     Nos. 08-4254, 09-1030

Arthur R. Miller & Edward H. Cooper, Federal Practice and
Procedure § 3806.1, pp. 199-216 (3d ed. 2007).
  At the oral argument, the plaintiff’s lawyer told us that
the Florida letter had been mentioned in the complaint
only to “bolster” the claim arising from the conjectured
letter to the American College of Surgeons; the Florida
letter was merely circumstantial evidence that the defen-
dant had written a similar letter to the American College of
Surgeons.
   If the claim based on the Illinois letter was properly
dismissed on the merits, then since the claim based on
the Florida letter has been abandoned, the defendant
is entitled to dismissal of the entire suit with prejudice, as
he seeks. But there is uncertainty about what the district
judge did or meant to do; the defendant has pitched his
defense (and cross-appeal) on a separate ground—choice
of law; and the plaintiff has some evidence that there
was a defamatory letter to the American College of Sur-
geons. Given the simultaneous mailing to Florida and the
fact that the defendant was the likeliest person to complain
to the American College of Surgeons about the plaintiff’s
testimony in a malpractice suit against him, he probably
did mail an identical or nearly identical letter to the
College. Against this it could be argued that the plaintiff’s
failure to use compulsory process suggests doubt on his
part about what that endeavor would have pro-
duced—perhaps no letter, perhaps no defamatory state-
ments in the letter. But that would be an inference for
the jury to draw or not as it wished.
  So on to choice of law. The defendant argues that the
applicable law in this case is not Illinois law, as he
Nos. 08-4254, 09-1030                                        11

had thought initially, until the district judge had ques-
tioned it (and as the plaintiff continues to argue), but New
Jersey law. If he is right, the suit is time-barred because
New Jersey, though like Illinois it has a one-year statute
of limitations for defamation suits, 2A NJSA § 14-3; In re
Breen, 552 A.2d 105, 111 (N.J. 1989); Doug Grant, Inc. v.
Greater Bay Casino Corp., 3 F. Supp. 2d 518, 538 (D.N.J.
1998), has no discovery rule for such suits. Palestri v.
Monogram Models, Inc., 875 F.2d 66, 70 (3d Cir. 1989) (New
Jersey law); Lawrence v. Bauer Publishing & Printing Ltd., 396
A.2d 569, 570–71 (N.J. 1979) (concurring opinion). In
Williams v. Bell Telephone Laboratories Inc., 623 A.2d 234, 239
(N.J. 1993) (per curiam), the New Jersey supreme court
suggested a willingness to reconsider the issue in a
future case, but it has yet to do so.
   It used to be a flat rule (called lex loci delicti—the law of
the place of the wrong) that the law applicable in a tort
case is the law of the place where the tort occurred. Slater
v. Mexican National R.R., 194 U.S. 120, 126 (1904) (Holmes,
J.); Loucks v. Standard Oil Co., 120 N.E. 198, 201-02 (N.Y.
1918) (Cardozo, J.); Restatement of Conflict of Laws §§ 377-
378 (1934); 2 Joseph H. Beale, A Treatise on the Conflict of
Laws § 377.2, pp. 1287-88 (1935). And that means the place
where the injury caused by the tort occurred. Townsend v.
Sears, Roebuck & Co., 879 N.E.2d 893, 899-900 (Ill. 2007);
Abdullahi v. Pfizer, Inc., 562 F.3d 163, 190 (2d Cir. 2009);
Abad v. Bayer Corp., 563 F.3d 663, 669 (7th Cir. 2009); Kuehn
v. Childrens Hospital, 119 F.3d 1296, 1301 (7th Cir. 1997);
Rozenfeld v. Medical Protective Co., 73 F.3d 154, 155-56 (7th
Cir. 1996). Injury is necessary to make an act a tort because
there is no tort without an injury. Id. at 156; Janmark, Inc. v.
12                                       Nos. 08-4254, 09-1030

Reidy, 132 F.3d 1200, 1202 (7th Cir. 1997); Kanar v. United
States, 118 F.3d 527, 531 (7th Cir. 1997); W. Page Keeton et
al., Prosser & Keeton on the Law of Torts § 1, p. 4 (5th ed.
1984).
  The theory of the old rule (if it can be dignified with the
word “theory”), as explained in the Holmes and Cardozo
opinions that we cited, is that the right to a tort remedy
vests upon injury; the existence and scope of the right
therefore depend on the law of the place of injury; and the
vested right, viewed as a piece of property acquired in the
place of injury, is carried by the plaintiff, like the turtle’s
shell, to wherever he decides to sue.
  The old rule came to seem too rigid, mainly because of
such anomalies as suits between citizens of the same
state when it was not the state where the accident had
occurred. The rule has been reduced, in effect, to a pre-
sumption, in Illinois as in other states. See Ingersoll v. Klein,
262 N.E.2d 593, 595 (Ill. 1970); Ferguson v. Kasbohm, 475
N.E.2d 984, 986-87 (Ill. App. 1985); Carris v. Marriot Int’l,
Inc., 466 F.3d 558, 560-61 (7th Cir. 2006) (Illinois law);
Spinozzi v. ITT Sheraton Corp., 174 F.3d 842, 844-45 (7th Cir.
1999) (same); Travelers Indemnity Co. v. Lake, 594 A.2d 38,
47 (Del. 1991); Pevoski v. Pevoski, 358 N.E.2d 416, 417
(Mass. 1976); Restatement (Second) of Conflict of Laws § 145
comment e, § 146 (1971). We say “in effect” because most
states, including Illinois, nowadays apply the law of the
state that has the “most significant relationship” to the
claim, e.g., Ingersoll v. Klein, supra; Esser v. McIntyre, 661
N.E.2d 1138, 1141 (Ill. 1996); P.V. ex rel. T.V. v. Camp Jaycee,
962 A.2d 453, 461 (N.J. 2008); Restatement, supra § 145(1),
Nos. 08-4254, 09-1030                                       13

rather than the lex loci delicti. But as we explained in
the Spinozzi case, the state with the most significant
relation to a claim is usually the state in which the tort (and
therefore the injury) occurred. That state “has the greatest
interest in striking a reasonable balance among safety,
cost, and other factors pertinent to the design and adminis-
tration of a system of tort law. Most people affected
whether as victims or as injurers by accidents and other
injury-causing events are residents of the jurisdiction in
which the event takes place. So if law can be assumed to
be generally responsive to the values and preferences of
the people who live in the community that formulated
the law, the law of the place of the accident can be
expected to reflect the values and preferences of the
people most likely to be involved in accidents—can be
expected, in other words, to be responsive and responsible
law, law that internalizes the costs and benefits of the
people affected by it.” 174 F.3d at 845.
  Defamation, however, is a tort that the old rule, now a
presumption, very often doesn’t fit, because often the
defamatory statement is communicated in more than one
state. There is also ambiguity concerning the injury caused
by defamation—does it occur just where the plaintiff incurs
some tangible harm such as a loss of income, or where
his reputation is impaired, and if the latter does he have
a reputation in a state in which the statement is communi-
cated even if no one there has ever heard of him?
  When the defamatory statement is communicated in
many different states, it makes sense to apply the law
of the plaintiff’s domicile, and that is the usual result in
14                                     Nos. 08-4254, 09-1030

Illinois. See Velle Transcendental Research Ass’n, Inc. v.
Esquire, Inc., 354 N.E.2d 622, 625 (Ill. App. 1976); Snead
v. Forbes, Inc., 275 N.E.2d 746, 748-49 (Ill. App. 1971);
Rice v. Nova Biomedical Corp., 38 F.3d 909, 915-16 (7th
Cir. 1994) (Illinois law), as elsewhere. Selle v. Pierce, 494
N.W.2d 634, 636-37 (S.D. 1993); Williams v. United States,
71 F.3d 502, 506 (5th Cir. 1995) (Texas law); Reeves v.
American Broadcasting Cos., 719 F.2d 602, 605 (2d Cir. 1983)
(New York law); Hanley v. Tribune Publishing Co., 527
F.2d 68, 70 (9th Cir. 1975) (Nevada law); Restatement,
supra, § 150(2) and comment e (1971). But see Wainwright’s
Vacations LLC v. Pan American Airways Corp., 130 F. Supp.
2d 712, 721-22 (D. Md. 2001) (Maryland law). That is where
the principal injury from a defamation will occur because
it is where the victim works and lives and where (in the
usual case) most of the people—family, friends, business
associates, etc.—are found with whom he has personal
or commercial transactions, which might be impaired by
defamation. Snead v. Forbes, Inc., supra, 275 N.E.2d at 748-
49; Crane v. New York Zoological Society, 894 F.2d 454, 457
(D.C. Cir. 1990); Hanley v. Tribune Publishing Co., supra, 527
F.2d at 70; Fitzpatrick v. Milky Way Productions, Inc., 537
F. Supp. 165, 171 (E.D. Pa. 1982). And it is where,
according to Learned Hand, he feels the sting of defama-
tion. Hand said that “the gravamen of the wrong in
defamation is not so much the injury to reputation, mea-
sured by the opinions of others, as the feelings, that is, the
repulsion or the light esteem, which those opinions engen-
der.” Burton v. Crowell Publishing Co., 82 F.2d 154, 156 (2d
Cir. 1936) (L. Hand, J.).
Nos. 08-4254, 09-1030                                      15

  The Restatement, while stating that in a defamation
case “the state of most significant relationship will usually
be the state where the person was domiciled at the time,”
adds—“if the matter complained of was published in
that state.” Restatement, supra, § 150(2). In the law of
defamation, the word “published” just means that the
defamatory statement was made to someone other than the
plaintiff. Frank v. Kaminsky, 109 Ill. 26 (1884); Emery v.
Northeast Illinois Regional Commuter R.R., 880 N.E.2d
1002, 1009 (Ill. App. 2007); Barnes v. Yahoo!, Inc., 570 F.3d
1096, 1104 (9th Cir. 2009). There is no actionable defama-
tion if the recipient of a letter that libels him, no copy of
which has been sent to anyone else, tears it up without
communicating its contents to anyone (that is, without
“self-publication,” as in Rice v. Nova Biomedical Corp.,
supra). For then he cannot suffer an injury to his reputation,
or the repulsion that he feels because of the bad opinion
of him that readers of the libel form.
  No defamatory letter, so far as appears, was mailed to
New Jersey; there was no “publication” there. But absence
of publication in the plaintiff’s domicile should not be
an absolute bar to the application of the law of that domi-
cile. What is true, rather, is that the presumption of the
applicability of that law may be rebutted by showing that
the plaintiff incurred no harm at all in his domicile state
(an approach intimated in Ramsey v. Fox News Network,
LLC, 351 F. Supp. 2d 1145, 1149 (D. Colo. 2005), and
Arochem Int’l, Inc. v. Buirkle, 767 F. Supp. 1243, 1246-47
(S.D.N.Y. 1991)), and if no one in that state had seen or
learned of the defamatory statement, even second hand,
this would be a powerful rebuttal to the presumption that
16                                     Nos. 08-4254, 09-1030

there was harm there. But notice that Hand’s analysis
would suggest that the state of the plaintiff’s domicile
would still be the primary site of the plaintiff’s injury,
implying that its law would govern, even if the defamation
had been communicated entirely to people in other states
and no one in the plaintiff’s state—besides the plaintiff—
was even aware of it.
   The plaintiff is eager to abandon his Florida claim
because it would make his suit one charging multistate
defamation, and would thus point—although, as we have
just seen, not unwaveringly—to the application of New
Jersey law. He prefers a claim limited to Illinois and
governed by Illinois law (assuming his Illinois claim
survived his inability or unwillingness to make a serious
effort to obtain the letter to the College of Surgeons), with
its discovery rule. But abandoning the Florida claim does
not establish that Illinois law should trump New Jersey
law. The American College of Surgeons is located in
Illinois but is no longer accused of anything, and so Illinois
has no interest in the case. Injury to the plaintiff’s reputa-
tion, if that should be presumed to occur every time a
bariatric surgeon (or perhaps anyone) learns about the
complaint to the College, would occur wherever members
who heard about the complaint live and work, and that
could be anywhere in the United States. There is nothing
to suggest that more bariatric surgeons heard about it in
Illinois than in New York or New Jersey or California or
any other major state. It’s not as if bariatric surgeons are
concentrated in Illinois. Of the 1,712 members of the
American Society for Metabolic and Bariatric Surgery who
are actually practicing surgery, only 54 are in Illinois. (The
Nos. 08-4254, 09-1030                                       17

top states are California, Texas, New York, and Florida,
with 193, 180, 117, and 103 such members.) The five
members of the College of Surgeons’ disciplinary commit-
tee, which received the complaint about the plaintiff
and referred it to the three bariatric surgeons, would be
among the surgeons most likely to have lost esteem for the
plaintiff on the basis of the defendant’s letter (always
assuming that there was such a letter and that it was
defamatory). But none of the five lives or practices in
Illinois, and none of them is a bariatric surgeon; there is no
indication of where the three bariatric surgeons who
evaluated the complaint practice.
  The plaintiff’s argument that he is injured whenever
someone reads or hears about the complaint to the Ameri-
can College of Surgeons could, if thought a basis for
resolving choice of law issues, lead to ridiculous forum-
shopping. If a bariatric surgeon in Iceland read a newspa-
per article about the complaint against the plaintiff,
could the plaintiff ask the Illinois court to apply Icelandic
law? The plaintiff has no reputation in Iceland to be
damaged by an Icelander who reads about him in an
Icelandic newspaper, so unless he were planning to move
to that country he wouldn’t suffer any injury for which
defamation law would provide a remedy. Mattox v. News
Syndicate Co., 176 F.2d 897, 900 (2d Cir. 1949) (L. Hand, J.);
Arrowsmith v. United Press Int’l, 320 F.2d 219, 234 (2d Cir.
1963) (Friendly, J.); cf. Restatement, supra, § 145, comment e.
 It is true that general damages can be awarded in defa-
mation cases against private persons, which is to say
damages not based on proof of tangible injury. Cook v. East
18                                      Nos. 08-4254, 09-1030

Shore Newspapers, Inc., 64 N.E.2d 751, 767 (Ill. App. 1945);
Dishnow v. School District of Rib Lake, 77 F.3d 194, 199
(7th Cir. 1996) (Wisconsin law); Israel Travel Advisory
Service, Inc. v. Israel Identity Tours, Inc., 61 F.3d 1250, 1255
(7th Cir. 1995) (Illinois law); Marcone v. Penthouse Int’l
Magazine for Men, 754 F.2d 1072, 1080 (3d Cir. 1985) (Penn-
sylvania law). That is related to Hand’s point in the Burton
case; in Marcone the court remarked that the plaintiff “was
entitled to recover [general damages] for injury to his
reputation as well as for personal humiliation and mental
anguish.” 754 F.2d at 1080 (emphasis added). The same
point is made in the Cook case, 64 N.E.2d at 767, an Illinois
case. But only New Jersey, where the plaintiff has his
practice and is therefore likely to suffer tangible harm
from defamation that impugns his professional integrity
and competence, even if the defamation is not published
there, has a substantial interest in protecting him from
defamation; and it is therefore New Jersey law that
should apply. So the suit is indeed time-barred, and
should, as the defendant urges in his cross-appeal, have
been dismissed with prejudice. The judgment of the
district court dismissing the suit is therefore modified to
make the dismissal with prejudice.




                            10-23-09